Order entered October 13, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00557-CV

                       CHARLES ANTHONY ALLEN SR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. CV99-01573-V

                                           ORDER
       We GRANT appellant’s motion for extension of time to respond to the Court’s question

of jurisdiction and ORDER the letter brief be filed no later than November 12, 2015. Appellant

is cautioned that no further extensions may be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE